Taylor, J.
Appeal by an employer and its insurance carrier from a decision of the Workmen’s Compensation Board and award of death benefits to the widow of a deceased employee. On April 13, 1961 decedent was seriously injured in the course of his employment when the taxicab which he was operating was struck in the rear by an automotive truck. It is undisputed that damage to his spinal cord sustained in the accident resulted in a partial paralysis of all four extremities with loss of bowel and bladder function and control. He was confined to various hospitals until his sudden death on August 24, 1962. The terminal incident was first thought to be due to coronary thrombosis. A subsequent autopsy, however, revealed that the cause of death was “ annular stenosing carcinoma of the sigmoid colon with infarction and perforation with fecal peritonitis.” There is ample medical proof that a loss of sensation in the lower bowel due to the quadriplegia masked the symptoms of the disease which would have been manifest in a person without such neurologic deficiency thus preventing its diagnosis in time to perform curative or palliative surgery and that the diagnostic failure advanced the time of decedent’s death. Substantial evidence supports the board’s finding that the death was causally related to the industrial accident and its decision has basis in law. (Matter of Sampson v. Aleo Prods., 7 A D 2d 663, mot. for iv. to opp. den. 5 N Y 2d 710; Matter of Daugherty v. Midland Painting Co., 14 A D 2d 961.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.